department of the treasury internal_revenue_service te_ge eo examinations number release date date org uil certified mail-return receipt requested last date for filing a petition with the tax_court dear a final adverse determination_letter as to your exempt status under sec_501 this is of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective our adverse determination was made for the following reasons org has not been operating exclusively for exempt purposes within the meaning of sec_501 and sec_1 c -1 d it is not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization it has been operating substantially for a non-exempt purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all of the open years including -_ with the appropriate service_center immediately and by the due_date of form_1120 for all subsequent years _2- processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax exempt and government entities oivision org department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely r c johnson director eo examinations letter catalog number 34809f form 886-a explanation of items sched or exhibit year period ended december 20yy name of taxpayer org issue under consideration should the tax-exempt status granted to the org by internal_revenue_code sec_501 be revoked effective xx 20yy facts the org was granted tax exemption under internal_revenue_code sec_501 as a charitable_organization under sec_509 and b a vi from a letter from the internal_revenue_service dated december 19ww the organization was incorporated in the state of zz on yy 19ww the articles of incorporation states the purpose was to establish maintain operate promote and conduct an educational_institution of learning for the purpose of providing instruction in vocational and skill trade to reconstruct deprived neighborhoods by organizing job training programs food and clothing bank drug programs crime watch programs and promoting better communications and relationships with police department of the community in collective way with individual firms institutions and residential organizations article ii continuation states to achieve charitable and educational objectives including the following reversing community deterioration encouraging commercial and residential rehabilitation and development obtaining municipal improvement and services for the community securing better protection against crime and people and residents in order to combat deterioration and blight and developing services and facilities designed in to better the community generally to improve living conditions in the area by channeling resources funds and responsibility necessary and proper to hire train equip and supervise individuals to carryout the foregoing objectives of the corporation or otherwise obtain the services of individuals to carry out the foregoing purposes to acquire own lease sell encumber or otherwise dispose_of personal_property including equipment supplies materials uniforms and vehicles necessary or incidental to carrying out the foregoing purposes to accept solicit receive hold invest reinvest and use funds and property furnished by members any governmental subdivision unit or agency individuals in the fore mentioned area or the general_public exclusively to carry out the foregoing purposes to join together for the betterment a certificate of amendment to the articles of incorporation was filed on november 19ww to include the c purpose and dissolution clauses a second certificate of amendment was filed on may 19vv to include the language all of the above provisions are for the personal and cultural improvement of participants department of the treasury - internal_revenue_service form-886-a rev page form 886-a explanation of items sched or exhibit year period ended december 20yy name of taxpayer org and the community without recognition of achievement such as the conferring of credits certificates degrees or other recognition of achievements and in no event to conduct a school academy seminary college or other institution of learning te_ge and sb_se undertook a joint examination of the exempt_organization and its president simultaneously exempt_organization involvement was a result of a sb_se referral during the joint examination it was very unclear as to whether the activities engaged in were those of the organization or the individual case in point the individual reflected all of the activities on his form_1040 u s individual_income_tax_return form schedule c profit or loss from business as a sole_proprietor records were inadequate and funds were commingled to the point where it was not clear who was conducting the activities the individual despite the poor recordkeeping there does not appear to be any obvious private or excess_benefit to law and argument sec_501 of the code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes so long as no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organization or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of any exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of department of the treasury - internal_revenue_service form-886-a rev page form 886-a explanation of items name of taxpayer org sched or exhibit year period ended december 20yy private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status sec_6033 of the internal_revenue_code states that every organization foundation exempt from taxation under sec_501 shall an annual return stating specifically the items of gross_income receipts and disbursements and other information for the purpose of carrying out the internal revenue laws as the secretary may forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_2 c of the federal tax regulations states in addition to such permanent books_and_records as are required by paragraph a of regulation a with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 government’s position an organization’s inability to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status revenue_ruling c b due to poor recordkeeping and failure to establish a legitimate exempt_purpose revocation of the exempt status was proposed consent to proposed action - sec_7428 exempt status should be revoked and form_990 return of organization exempt from income_tax filing requirement should be removed since sb_se made the appropriate tax adjustment on the individual no further action is required of eo examination with regard to tax_liability eo examinations and sb_se made a joint decision to tax the activity to the individual as a sole_proprietor see copy of attached sb_se rar president of the exempt_organization agreed to revocation by executing the form_6018 department of the treasury - internal_revenue_service form-886-a rev page form 886-a explanation of items sched or exhibit year period ended december 20yy name of taxpayer org organization’s position president of the exempt_organization agreed to the revocation by execution of the form_6018 consent to proposed action - sec_7428 conclusion based upon the information noted above it is proposed the exempt status of the organization be revoked as of xx 20yy department of the treasury - internal_revenue_service form-886-a rev page
